Determination unanimously confirmed and petition dismissed. Memorandum: The determination made at petitioner’s Tier III disciplinary hearing that he violated certain inmate rules is supported by substantial evidence in the record. Petitioner was not impermissibly denied his right to call witnesses. The Hearing Officer heard testimony from two of petitioner’s four proposed inmate witnesses, and petitioner acknowledged that their testimony was descriptive and complete. Thus the Hearing Officer correctly ruled that the testimony of additional witnesses would be "repetitive and redundant” (see, 7 NYCRR 254.5 [a]; Matter of Brown v Scully, 137 AD2d 595). The Hearing Officer also properly denied petitioner’s request to call character witnesses (see, Matter of Oliver v Kelly, 125 AD2d 947, Iv denied 69 NY2d 608). (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.